Citation Nr: 1646886	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-03 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for chronic residuals of a right eye injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1955 to October 1957, and had multiple periods of active duty for training (ACDUTRA) with the National Guard from December 1957 to August 1986.  The Veteran filed this claim in October 2009; he died in September 2014.  The appellant is the Veteran's surviving spouse, who has been substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A (West 2014).    

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In October 2013, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for diabetes mellitus and chronic residuals of a right eye injury were previously remanded by the Board in May 2014 for further development.  

In an August 16, 2016 decision, the Board denied the appellant's claims of entitlement to service connection for diabetes mellitus and chronic residuals of a right eye injury.  In September 2016, the appellant's representative filed a motion to vacate the Board's August 16, 2016 decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On August 16, 2016, the Board issued a decision denying service connection for diabetes mellitus and chronic residuals of a right eye injury.

2.  In September 2016, the appellant's representative filed a motion to vacate the Board's August 16, 2016 decision.  It was asserted that the representative was not provided an opportunity to review the record and offer a presentation prior to entry of the August 2016 decision on these issues.


CONCLUSIONS OF LAW

1.  The criteria for vacatur of the August 16, 2016 Board decision denying service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904(a) (2015).  

2.  The criteria for vacatur of the August 16, 2016 Board decision denying service connection for chronic residuals of a right eye injury have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of an appellant or his or her representative, or on the Board's own motion, where an appellant has been denied due process of law.  38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.904 (a).  

In its August 16, 2016, decision, the Board denied the appellant's claim for service connection for diabetes mellitus and chronic residuals of a right eye injury.  

In denying the claims, the Board relied in part on evidence received after the May 2014 Board remand.  In its September 2016 motion to vacate the Board's August 16, 2016, decision, the appellant's representative argued that it was not afforded an opportunity to respond to the developed evidence prior to the rendering of the August 2016 decision.  The Board's review of the record is consistent with the representative's argument as to these issues.

In view of the above, the August 16, 2016, Board decision denying entitlement to service connection for diabetes mellitus and chronic residuals of a right eye injury is vacated.  Accordingly, the motion to vacate the Board's August 16, 2016, decision denying service connection for diabetes mellitus and chronic residuals of a right eye injury is granted.  

It is noted that after this vacate is sent out the case will be referred to the representative listed on the title page and held open for 60 days from the date of this decision for a presentation to be made on these issues.



ORDER

The decision of the Board denying service connection for diabetes mellitus issued on August 16, 2016, is vacated.

The decision of the Board denying service connection for chronic residuals of a right eye injury issued on August 16, 2016 is vacated.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


